Order entered December 2, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00275-CR

                    TIMOTHY LEE BARNUM, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee

               On Appeal from the 15th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 069939

                                   ORDER

     The reporter’s record was filed September 27, 2021. On November 30, 2021,

a supplemental reporter’s record containing a corrected volume 4 was filed. We

STRIKE volume 4 of the September 27, 2021 reporter’s record.

      Appellant’s brief is due December 27, 2021.

                                            /s/     ERIN A. NOWELL
                                                    JUSTICE